Title: From George Washington to —— Nisbett, 17 March 1783
From: Washington, George
To: Nisbett, ——


                        
                            Newburgh 17th Mar: 1783.
                        
                        Genl Washington presents his Compliments to Mr Nisbett. Is extremely obliged to him for his good
                            intention—shewn in presenting him with a Hat & Cockade—The latter he accepts as a proof of his sensibility of Mr
                            Nisbetts politeness—the former he begs leave to return. It is much larger than he wears.
                    